Citation Nr: 1117287	
Decision Date: 05/04/11    Archive Date: 05/10/11	

DOCKET NO.  06-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Larry D. Schuh


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The appellant had several months of active service as a member of the Army National Guard of Idaho from October 1973 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the VARO in Houston, Texas, that determined evidence submitted to reopen a previously denied claim of entitlement to service connection for a left ankle disability was not new and material.  


FINDINGS OF FACT

1.  By rating decision dated in February 2004, the RO denied an application to reopen a claim seeking service connection for a left ankle disability.  This followed denial of service connection by the RO in April 1999.

2.  The evidence associated with the claims file subsequent to the February 2004 rating decision is cumulative.  


CONCLUSION OF LAW

The February 2004 rating decision denying service connection for a left ankle disability is final.  New and material evidence sufficient to reopen a claim has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) enhances VA's duties to notify and assist Veterans in developing claims.  Regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran's status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, a VCAA notice must (1) notify a claimant of the evidence and information that is necessary to reopen the claim and (2) notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit(s) sought by the claimant.  Id.@ 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

In letters dated in March 2005 and August 2005, the Veteran was informed of the bases of the previous denials of his claim seeking service connection for a left ankle disability.  He was informed of the definition of new and material evidence and was told about the evidence needed to substantiate the underlying claim.  He was informed that the evidence could not simply be repetitive or cumulative of the evidence the RO had when it previously denied the claim.  He was told in the March 2005 letter that the claim was previously denied because the disorder was not shown to have been incurred in or aggravated by military service.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the VA has obtained the Veteran's service treatment records and all identified post service private and VA treatment records.  The case was remanded by the Board in November 2009 primarily for the purpose of obtaining copies of his Social Security Administration determination with regard to benefits from that agency.  The report of the decision has been obtained and has been associated with the claims file.  In addition, the Veteran was afforded VA examinations in October 2006.  The Board finds that, as the claim is not reopened, no further development regarding a nexus opinion is necessary.  

Pertinent Law and Regulations

Veterans are entitled to compensation from VA if they develop a disability "resulting in personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F. 3d 1362 (2009).  

Additionally, Veterans who served 90 days or more on active service during a period of war or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease diagnosed after discharged, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The RO historically denied claims for service connection for a left ankle disability in rating decisions dated in December 1998 and April 1999.  At the time of the decisions, the medical evidence for review included the service treatment records and a statement from a private physician referring to treatment and evaluation of the Veteran in 1998, a time many years following service discharge.  The service treatment records reveal that the Veteran sustained an ankle sprain in October 1973.  During the course of treatment it was determined he had a fracture of the left ankle in 1971, a time prior to entry onto his active duty service.  There was no evidence that the left ankle disability had been aggravated by his military service.  The communications from the private physician reflect the Veteran was status post multiple fractures and trauma involving the left foot.  He reported the Veteran sustained multiple fractures to the left foot after a fall in 1985 and he had ongoing problems with the left foot ever since that time.  The current assessment was status post multiple fractures and trauma to the left foot and status post left subtalar arthrodesis.  The physician stated in a March 1998 communication that "at this point I'm not completely certain of the etiology of his pain."  He stated that it might be pseudoarthrosis or possibly from subsequent arthritis of the transverse tarsal joints.  No mention was made of the Veteran's active service.  

As the Veteran did not initiate a timely appeal from that decision (See 38 C.F.R. § 20.2000), it is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996).  Furthermore, for the purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

With the application to reopen a previously-denied claim being received in 2003, it came at a time after August 29, 2001.  With regard to claims to reopen on or after that date, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of the claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-283 (1996).  

Evidence submitted since the April 1999 decision and considered by the Board at the time of its February 2004 decision included additional statements from the Veteran and copies of service treatment records.  This evidence refers to the Veteran currently having a left ankle disability.  However, the fact that he has a left ankle disability had previously been established.  Evidence that confirms a prior fact is not new and material.  Moreover, the additional evidence is not new and material for purposes of reopening the left ankle disability claim, as it did not address the question of whether any current left ankle disability is medically related to service by way of aggravation-the central question underlying the claim for service connection in this case.  

Evidence received since the February 2004 final decision again includes additional statements from the Veteran that are essentially cumulative in nature.  

The additional records also include the reports of medical treatment and evaluation used in conjunction with the determination by the Social Security Administration in August 1987.  It reflected that the Veteran's primary diagnosis was a back disability.  The private treatment records considered in the determination refer primarily to back difficulties the Veteran was experiencing.  The records include a January 1986 statement from a private physician who saw the Veteran after a fall down several steps at his brother's house, with the Veteran injuring the left lower extremity.  It was noted that the Veteran had a displaced fracture of the shaft of the left fibula.  The ankle mortise seemed to be all right, although there were signs of "old healed fractures of the medial and lateral malleolus."  The left foot, by X-ray study, had a fractured dislocation at the base of the first metatarsal and a right comminuted and displaced fracture of the distal end of the second, third, fourth, and fifth metatarsals.  It was stated the Veteran had a history of having fractured his left ankle three times in the past, "apparently without any major sequelae."  

The Board notes the record also includes VA treatment and evaluation records including examinations of the Veteran in November 2006 by a VA podiatrist and a healthcare professional knowledgeable in orthopedic surgery.  The podiatrist stated that he believed the injury in 1985 the Veteran sustained while descending the stairs did not bear any causal or significant relationship to the anterior talofibular ligament sprain sustained in 1973 in service.  He opined it would be a clinical reach to assume that the Veteran had chronic resultant left ankle instability after the injury in 1973 that "ultimately could have or would have predisposed him to, in any direct way, the subsequent injury sustained while descending stairs in 1985, after which the preponderance of the left foot and ankle sequelae developed.  The reference in the patient's service medical record in 1973 to a service left ankle sprain of 1971 is also at least a confounding issue, making it, I would suspect, impossible to provide accurate weight to which of the injuries respectively from 1971 and/or 1973 may or may not have had any bearing whatsoever to the subsequent injury in 1985."  

The health care professional in orthopedic surgery noted that case file review showed a left ankle disorder existed prior to service.  He stated that "due to this Veteran's preexisting left ankle arthritis of the left ankle subtalar joint and weakened condition and complications of post service injury, the Veteran's present left ankle condition is not due to service."  He added that he saw "no need to further proceed in the adjudication process that shows clear evidence of injury prior to service and not aggravated by active duty service."  

The aforementioned medical evidence is essentially cumulative in nature.  The basis for the denials by the RO in December 1998 and April 1999 was that there was no evidence of aggravation of a preexisting injury by the Veteran's several months of active service.  The statements from VA physicians and private physicians at the present time refer to no evidence of aggravation in service and they are therefore essentially based on the same factual basis, rendering them essentially cumulative in nature.  The Board notes they essentially refer to there being no nexus between service and current ankle problems and they therefore constitute evidence against the claim.  

Under the circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for left ankle disability has not been received.  As such, the February 2004 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit of the doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

ORDER

The application to reopen the claim of entitlement to service connection for a left ankle disability is denied.  


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


